Warren E. Burger: We hear arguments next in 76-1143, Secretary of Labor against Barlow. Mr. Solicitor General, I think you may proceed now, whenever you're ready.
McCree Jr.: Mr. Chief Justice, may it please the Court. The question presented by this appeal is whether the inspection provisions of the Act and their implementing regulations that authorize representatives of the Secretary of Labor during regular working hours and that other reasonable times and within reasonable limits and in a reasonable manner to conduct warrantless inspections of the portions of commercial premises routinely occupied by an employer's workforce violate the Fourth Amendment guarantee against unreasonable searches and seizures. A three-judge court held that provision unconstitutional and we submit that it is an erroneous holding and respectfully request this Court to reverse it. The chronology of events that brings this matter before the Court is brief and as follows. On September 11, 1975, an Occupational Safety and Health inspector called for a routine inspection of appellee's premises in Pocatello, Idaho. These premises were devoted to the heating and cooling business and he sought to make a so-called general schedule inspection, a term now superseded and called a regional programmed inspection. That is to say the inspection was not in response to any complaint by an employee or was referenced to anything other than a determination by the area officer that this kind of business enterprise would be inspected within this community.
Warren E. Burger: Would you indicate briefly, Mr. Solicitor General, the scope of that inspection, that is -- does it go just the machinery or books, records and files?
McCree Jr.: It would be limited to the premises, the work premises, occupied by Barlow's employees. It did not include the right to inspect books and records. And it would be limited only to the areas routinely occupied and only during working hours or other reasonable times.
William H. Rehnquist: General McCree, did the super session that you just referred to have any substantive consequences or was it just a change in name?
McCree Jr.: To the best of my knowledge, it's just a change of name. I found general schedules somewhat difficult to comprehend too and regional programmed inspection indicates that what has happened is certain geographical areas are inspected on a determination that as the labor department indicates, the worst first to go to the premises that contained the greatest hazards to employee safety initially. And these are determined by reporting schedules from programs like Workmen's Compensation Programs that regularly advise about the incidents of industrial accidents and other disabling occurrences.
Harry A. Blackmun: Are there any specific criteria that are relied upon by their regional offices to make these decisions?
McCree Jr.: Yes, if the Court please, the regional officers received the reports to which I made reference and determine then which industries produce the greatest number of industrial injuries and occupational disablements. And then within the industries where geographically they may be located and the schedules are determined on priorities based upon considerations such as that.
Harry A. Blackmun: Those schedules of public information, what I'm interested in with five million businesses subject to the Act on 80,000 inspections made last year is what guidelines or objective criteria, if any exist, that control the exercise of discretion by the individuals who decide whether this business or that business is to be inspected?
McCree Jr.: If the Court please, there is a -- there is a publication to which I'd like to reference, if I may. I -- I do not have it at fingertip. I'll have it when I return to the lecture. Publication that I suppose is discoverable, thank you, by any interested person. It's a field performance evaluation system that is adopted for the guidance of regional programs by the office of field performance evaluations and it has captioned the worst first program scheduling guide. And it indicates the industries which will first be inspected on the basis of data that is later appearing in this publication indicating the nature of the enterprise, its relative rank in producing disabling accidents and other occurrences, the number of employees, the number of establishments and so forth. And so, it is not an arbitrary determination at all, but it has a rational basis and as far as I can determine, it's available for inspection by persons who are interested in knowing when their turn is coming about. The inspector first called at Barlow's on September 11, 1975, properly identified himself by producing his credentials and made an offer of a toll-free call to the proprietor who was present on the premises to permit him to ascertain the authenticity of the inspector. The proprietor denied the inspector admission for the purpose of making the inspection, stating that he believe the Fourth Amendment immunized him from such an inspection in the absence of a search warrant, which the inspector admitted that he did not have.
Warren E. Burger: I suppose you would concede, Mr. Solicitor General, in this setting, the search warrant could not have been had on any specific -- any probable cause?
McCree Jr.: We do concede. We concede that there was no particular rise of reason for inspecting Barlow's premises. We suggest, however, that on the basis of inspections, administrative inspections being authorized where a reasonable scheme exists for inappropriate governmental -- to serve an appropriate governmental interest that a search would be permitted and that under the standards of Camara and See, an inspection warrant would have been issued had one been sought.
Byron R. White: But along with your facts, I take it that the entry was refused?
McCree Jr.: Entry was refused, if the Court please.
Byron R. White: And that is -- that is not a crime or illegal, I take it?
McCree Jr.: There is no criminal sanction attached to that nor does any civil penalty result there from.
Byron R. White: And what does the regulation say about it?
McCree Jr.: Well, the secretary has adopted a regulation that provides in summary that the area and Assistant Regional Director and the Regional Solicitor shall promptly take appropriate action including compulsory process if necessary. Now, as a matter of practice, the regional inspectors have then gone to the courts to obtain an order requiring the proprietor to submit to the inspection. And indeed, that was done here on the 30th of December, the District Court to which the application was made after issuing an order to show cause to which Barlow's responded with counsel, issued an order requiring entry for the purpose of inspection.
Byron R. White: And what does the United -- what does the United States -- what does the inspector submit to the Court to get such an order? Just as he -- just make the presentation such as you did that there is a reasonable inspection scheme and the statute permits it and we want to get in? Is that it?
McCree Jr.: That is essentially the representation he makes to the Court and the Court in this case issued an order to show cause which permitted the employer to appear and assert any objection he might have.
Byron R. White: So it is more than the equivalent of a search warrant if you could've gotten a search warrant on this for this reason?
McCree Jr.: Considerably more because it's an adversary proceeding and the search warrant of course is ex parte.
Potter Stewart: Well, it's both more and less isn't it, General McCree? In other words, as I understand it, all you did was present the District Court with this statute and said over the statute, we're authorized and empower to make a search. There was no finding of probable cause served by the --
McCree Jr.: I obtained -- well if the Court please, we've suggested that a reasonable inspection scheme is the prerequisite for the issuance of an inspection warrant.
Potter Stewart: In an order -- of an order.
McCree Jr.: An inspection warrant --
Potter Stewart: -- of an order simply that under the statute is the --
McCree Jr.: Or an inspection warrant under Camara and See. A particular rise of probable cause isn't required under the standard of those cases.
Potter Stewart: And on this firm. And was it --
McCree Jr.: But it wasn't necessary --
Potter Stewart: No, that's -- that's the issue really in this case, isn't it?
McCree Jr.: But if this had an application been made for a search warrant, if the Court please, we suggest that that would have been the representation that would have been made to the magistrate ex parte and he would have issued --
Byron R. White: Camara and See type.
McCree Jr.: Camara and See type. And we suggest that he would have issued a search warrant then for the premises and therefore, this procedure of requiring an order to -- of issuing an order to show cause and permitting the employer to appear in opposition gave the employer even more protection than this Court said the Fourth Amendment mandates in a Camara and See situation.
Byron R. White: But what under -- what under your submission could the employer say?
McCree Jr.: Well, as a matter of fact, the employer did say that he was entitled to the protection of the Fourth Amendment and that his premises could not be entered for that reason and I have the transcript and the Court inquired of the employer whether he wanted to show any reason why he shouldn't come in response to it. And all he ever said was, “No, I have the Fourth Amendment.”
Byron R. White: Well --
McCree Jr.: He never contended that there was no rational scheme of inspection which is the criterion set forth in Camara and See as a basis for the issuance of a search warrant.
Byron R. White: And under your submission, that's about all what he could say? I don't - there is no such plan as this or something like that but beyond a part from that sort of thing, all he could say was this isn't a reason or reasonable inspection program under you submission.
McCree Jr.: Indeed, that's all he could say and he almost said that, but he didn't quite.
Harry A. Blackmun: Or he might have said it's harassment, he was here yesterday. He's just (Inaudible)
McCree Jr.: Yes indeed, he might have. He did not in fact.
William H. Rehnquist: He wouldn't concede that this was a sufficient basis for entering this, Mr. Barlow's home, would you? To have an order to show cause why you shouldn't enter his home?
McCree Jr.: Oh, we don't argue that at all. This -- these were business premises and the portion sought to be entered was that portion routinely occupied by the employees. It wasn't even a private portion of the business firm.
Byron R. White: And you don't take it that -- you don't say that the authored -- the court authorization would authorize entry in any other part of the premises?
McCree Jr.: Oh, it did not.
Byron R. White: Or searching a desk or anything else?
McCree Jr.: It was carefully restricted and I have a copy of the order here, and it was carefully restricted to that part of the premises occupied by the employees that it'd be conducted during regular working hours or at other reasonable times within reasonable limits and a reasonable manner and it incorporated the regulations which strictly circumscribes.
Speaker: Mr. Solicitor General, didn't it just incorporate the statutory provisions basically?
McCree Jr.: The statutory provisions and the regulations, if the Court please.
Byron R. White: Mr. Solicitor General, where did the District Court get jurisdiction to enter that order? What's the source of this? And no statute authorized the District Court had orders to show cause, isn't it?
McCree Jr.: No and they troubled except the federal rules of civil procedure authorize District Courts to enter prompt to issue process and that may be --
Byron R. White: --and then initially is this process, this order?
McCree Jr.: Well --
Byron R. White: When did this order gave the inspector any greater authority than the statute itself gave him?
McCree Jr.: Well --
Byron R. White: That's one question. The second question is where does United States District Court get the authority to enter such an unusual order?
McCree Jr.: Well, that has disturbed me too. I suppose the federal jurisdiction statute might confer on the Court jurisdiction to entertain the application.
Byron R. White: You're relying on the All Writs Act as the Court did on the telephone case the other day?
McCree Jr.: Well, I think the All Writs Act is really in support of jurisdiction of the Court otherwise posseses and I'd be bootstrapping if I did that.
Byron R. White: Just as the Court did the other day.
McCree Jr.: Yes, I think I'd have to rely on federal question jurisdiction and the authority of the federal rules of civil procedure to issue process.
William H. Rehnquist: But it wasn't the Secretary of Labor who was claiming out of right under constitution was under the 1331?
McCree Jr.: No, but he was --
William H. Rehnquist: But he was the one who went into Court?
McCree Jr.: He was claiming a right to inspect the premises under an act --
William H. Rehnquist: Under -- under a statute.
McCree Jr.: Or under a statute, a federal statute. In any event, on the 30th of December, the District Court entered this order and the inspector thereupon reappeared at the premises and requested admission pursuant to its authority. And he was denied permission on the 5th of January, 1976 and thereafter, appellee filed a complaint for injunctive relief in the District Court. He challenged the constitutionality of the statute and the three-judge court was duly designated and on December 30, 1976, the three-judge court held that the inspection provision was unconstitutional and permanently enjoined the secretary from proceeding with this inspection. And that brings us to the issue -- brings us to the question here whether the Fourth Amendment forbids inspections as authorized by the statute and of course, our initial focus is upon the Fourth Amendment. As this Court has said many times, the Fourth Amendment protects a privacy interest and not places, and the issue might be stated whether an inspection without a warrant is unreasonable which is so restricted as it is in this case. And we suggest that this depends upon a determination whether the protective privacy interest at stake is of such magnitude and the authorized entry, so significant an encroachment on that interest that the interposition of a neutral and detached magistrate should be required in the absence of exigent circumstances. We suggest here that there is no significant privacy interest that calls for the issuance of a warrant, because the area that's to be searched is routinely occupied by the employees. It's during working hours that these limitations of area and time to a portion of the premises that the employer has opened up to his own employees indicates the absence of a privacy interest such as would require a warrant as a precondition for entry.
Warren E. Burger: But isn't there a certain degree of brevity between an employer and his employees that doesn't exists with the employer and the world at large or the Government at large?
McCree Jr.: Oh, I would certainly not deny that there would be a relationship between the employer and his employee. But when the employer opens up to his employees, certain portions of his business premises, he also surrenders his exclusive control of it, at least and so far as it affects certain of those employee's interest. For example, under the National Labor Relations Act, these employees may speak to persons who seek to organize them for the purposes of collective bargaining and he may not exclude them when they come into those portions of his premises at certain times in any event.
Warren E. Burger: Well, under certain circumstances, he's entire legal right to shut the plant down and close it and exclude everybody including the employees?
McCree Jr.: And indeed if he should do that, this inspector could not enter then because he must enter during regular working hours and just those areas routinely occupied. And he has not the authority under the statute without a particularized showing to do that.
Warren E. Burger: We'll resume later at one o'clock, Mr. Solicitor General.
McCree Jr.: Thank you.
Warren E. Burger: Mr. Solicitor General you may resume if you wish.
McCree Jr.: Mr. Chief Justice, may it please the Court. The sum of the Government's argument in this case can be found in an expression of this Court in 1945, in a case captioned Marsh versus Alabama involving a company town, an institution that this Court has, on a later date, characterized fortunately as an economic anachronism. In that case, this Court stated, “The more an owner, for his advantage opens up his property for use by the public in general, the more do his rights become circumscribed by the statutory and constitutional rights of those who use it.” And we submit that occupational safety and health inspections intrude upon an employer's premises only to the degree that he has opened those premises to employees for his own advantage. And the purposes of the inspections are directly related to the safety of those employees, and there are safeguards in the statute and in the regulations to assure that the inspections are performed only for their intended purpose.”
Warren E. Burger: You don't suggest that the member of the public or the public at large has any access to these premises, do you Mr. Solicitor General?
McCree Jr.: I do not.
Warren E. Burger: A person can't just walk in off the street and say, “I'd like to look at your plant.”
McCree Jr.: Only if -- certainly not over the employer's refusal to accord it to. As a practical manner, many employers do. Vendors come on at lunch hours and sell sandwiches, beverages and so forth. Many employers do this with their regular working premises, but I'm not speaking of that situation.
Warren E. Burger: In our company town situation, there was really a much more access by the public. Generally, wouldn't you say then there is an ordinary industrial plant?
McCree Jr.: I would think so. Of course, Marsh, as I recall it, was a case where religious literature was being distributed on the premises and we're not even seeking an intrusion of that extent because we suggest that this is even more restrictive but 30 years ago, the Court recognized that when a person allows someone else to use his property, he gives up an expectation of privacy at least congruent with that person's rights or some of his rights. And we suggest here that where the safety of the employees who are gathered on the premises for his advantage is a legitimate concern of the Congress as expressed in this legislation that these inspections do not therefore intrude upon any privacy interest of the business, and that no warrant should be required to permit an inspection to see that this public interest is carried out.
Thurgood Marshall: Mr. Solicitor General, you have another case out in Marsh because you know Marsh has been diluted recently.
McCree Jr.: There are --
Thurgood Marshall: In the shopping center case, do you remember?
McCree Jr.: I'm -- I'm quite aware of that.
Thurgood Marshall: But that doesn't affect your one point.
McCree Jr.: Well, of course the --
Warren E. Burger: That is what we call it glass summit.
McCree Jr.: The shopping -- the shopping centers are not to refer again to the phrase I used before the economic anachronism that the company town is. There, the recurrent waive and I can refer, however, to the cases that are recognized in the labor field that I made reference to before the recess, where for organizational purposes, under limited circumstances, access could be held on premises that are less public than shopping centers or shopping malls which have eroded some of the renouncement of Marsh.
John Paul Stevens: Marsh was a constitutional case and the question was whether or not the company town there was the equivalent of Government.
McCree Jr.: Indeed.
John Paul Stevens: And it's been - that hasn't been questioned since. The only question is whether shopping centers is the equivalent of a Government, and that's irrelevant to your argument into this case. This is a statutory case.
McCree Jr.: Yes. We believe -- thank you Mr. Justice. We believe that reasonableness in the light of the limited nature of the employer's interest in the portion of his premises that he opens up routinely to his employees is manifest under these circumstances, and that this legislation is constitutional and that the judgment of the three-judge court should be reversed.
John Paul Stevens: Mr. Solicitor General, may I ask you a question about what you understand the statute means and if an employer denies access, the statute says that the agent has a right to enter without delay. Do you interpret that as meaning he can insist on going in without delay or does he have to go to Court first?
McCree Jr.: We believe that he may go -- that he may insist upon going in. We commend the labor secretary for providing in his regulations that he seeks a court order in order to avoid a breach of the peace.
John Paul Stevens: Well, I -- you commend them but he didn't really have to do that, did he?
McCree Jr.: We contend that he did not have to do that.
John Paul Stevens: And does that mean that if -- if the refusal -- there is a refusal to enter, under the statute, the agent could force his way in if he had to. If he thought there was something dangerous that might be hidden if he didn't look at it right away, you make the argument that there's need for unannounced inspection to find out what's really happening?
McCree Jr.: We believe that the Constitution -- that the Congress has authorized him to do that.
John Paul Stevens: But as a matter of policy --
McCree Jr.: But we would hope that he would not do it as a matter of policy except in the extreme circumstance that the Court has to do.
John Paul Stevens: But if the agent thought it was really a very dangerous situation, it might go? It might be not found out that he could go right in?
McCree Jr.: We believe the Congress has given that authority.
John Paul Stevens: Correct, thank you. Rely at all on the regulation?
McCree Jr.: We do not rely on the regulation for our constitutional argument.
John Paul Stevens: Nor just to make it completely, nor on the Court order?
McCree Jr.: Nor on the Court order. With leave of Court, I would like to reserve the balance of my time for rebuttal. Thank you.
Warren E. Burger: Very well, Mr. Solicitor General. Mr. Runft?
John L. Runft: Mr. Chief Justice, may it please the Court. I'd like to open by going directly to a question, asked my friend, the Solicitor, by Chief Justice Burger with regard to the degree of brevity found here in the relationship between the employer and the employee. It seems to me in essence here that the Secretary of Labor is attempting to state the department has the right to come into the premises involved here, so to speak on the back of the employees. Now, the Commerce Clause in the Constitution does give Congress the power to regulate commerce and perhaps to the extent there are employees in a work premises. There is then a commensurate right as Congress so found to inspect, but that is not the same thing as saying, “They have the right to inspect without a warrant.” There's a distinction here and I submit.
Byron R. White: Or even enter.
John L. Runft: Or even enter, or even enter. Inspection, the question of entry, of course, is I submit a separate question, one dealing with probable cause. But the -- I believe that the point here to be made initially for opening is this, that throughout the presentation and throughout the brief of the United States, there is a constant shifting back and forth between the question -- between the issue, I should say, of the power to inspect to the Commerce Clause and the right to enter without a warrant. Now, the -- I would like to go directly from that with regard to this -- to this question of a warrant. To what the Court has stated in its cases is necessary to determine the question of whether or not a warrant is necessary and of course the leading case here is the Camara case. Now --
John Paul Stevens: Mr. Runft, before you get to that case, just so I follow your argument correctly. What is your position as to the showing that would be required in order to get a warrant?
John L. Runft: I believe, Justice Stevens, that there would have to be a showing of probable cause as set forth and as detailed in the Camara case.
John Paul Stevens: As to the probable cause, as to the particular business establishment or the probable cause to believe that some businesses like this maybe dangerous.
John L. Runft: I believe they would have -- there would have to be, in any case, some showing as to the particular business even, for example, in the case part in Camara, where you have an area, an area inspection. Now, you have an area inspection, questions could be asked as to the particular building as to when it was built. If it were found out that it was not built at the same time, say more recently than all the other buildings in this blighted area --
John Paul Stevens: Your submission is that there is no right on the part of the Government and inspector to enter without probable cause to believe there was some violation of the statute within the premises, that's your submission?
John L. Runft: It is my submission, Justice Stevens, but I do hold that there is a middle ground. I'm trying to bring out at least --
John Paul Stevens: -- your submission, that's not quite that extreme you want to make?
John L. Runft: Yes, not as extreme as in the Camara case, perhaps. But there must be -- it is our -- it is our position, our submission to the Court that in every case, in order for the secretary of labor to enter, there must be some connection, some rational connection between the statute and that particular place of business, that particular working environment.
Byron R. White: Well, do you think he has to have some suspicion that there is a violation? Or I gather you say he doesn't even have to have that, did you?
John L. Runft: Well, I believe the suspicion might arise from some or the factors such as the nature of the industry, such as the industry wide accident rate, for example, such as, perhaps, complaints of workmen and so on. The suspicion, as one would call it, does not have to be specific as to that industry, directly as to any particular time. That's what I'm saying. In other words, there are cases, quite a number of cases, Justice White recently. I've got quite a list of them here that I can submit to the Court that have taken the position that government findings, industry wise, such as in NEP, the National Emphasis Program in OSHA, will suffice to form probable cause for entry, say, into a steel manufacturing plant or into a casting plant.
Byron R. White: So I take it then there will be some industries that's low into the scale that they can enter without traditional probable cause?
John L. Runft: I would say, that would be a question. That would be the very question that should be determined by a magistrate as to what is the reasonable nature, what is the reasonableness here of this probable cause to be shown. In other words, is there probable cause based on a National Emphasis Program or a worst first program, and if there are facts available in a particular case, how do they relate to the general facts presented by the Secretary of Labor? Specifically, the issue is, I believe here, in fact the fundamental issue in this case is whether or not we need to have a magistrate, an independent magistrate here to make this decision. I think that really is the fundamental issue in this case.
Byron R. White: Supposed, the statute had expressly given a Court jurisdiction to issue some sort of a piece of paper, a search warrant or something or an inspection warrant and that -- before you even go the premises. Now, suppose that the statute have provided that and the piece of paper issued in this case just on the same information that the court order issued in this case, would you think that was enough?
John L. Runft: I would not.
Byron R. White: What was the -- what was the shortcoming of the submission to the Court in this case?
John L. Runft: The shortcoming of the submission to the Court in this case, Justice White, was simply that the United States attorney presented the fact that the Barlow establishment was an employer, the workers are employee there and that it fell into the jurisdiction of OSHA, that was the --
Byron R. White: So you just relied on the statute straight up?
John L. Runft: Truly on the statute, that's all. We claim that it's insufficient and of course, the burden is extremely great. I mean, the difference is extremely great between statute showing and a showing of probable causing wherein this case perhaps an accident rate, industry wide, might have been shown if there indeed are figures for these types of small business. Any other showing to lay the ground work for this inspection to show if there are some rational connection between the purposes of the statute and the need of a Government to inspect. It is -- it is a preservation of that rationale, that link that we call for the interposition of a magistrate.
Thurgood Marshall: Mr Runft, one is ex parte and the other is not. What you're asking for is an ex parte here and a full magistrate.
John L. Runft: That is correct, Your Honor. The reason there, Justice Marshall, if I may say, is that in the ex parte hearing, there is still the requirement that they must make a probable cost showing this. They still must confirm with these standards.
Thurgood Marshall: And you could then suppress, move to suppress.
John L. Runft: One can move across the warrant later. Now, that does bring of another interesting question which -- or another issue which is apparent throughout the briefs here of the Government, and that is they say that there would be -- the Government would be terribly disadvantaged if it was faced with the warrant requirement. Now, would it really? They claim that it would give notice to the -- to the employers that there would be a search, but indeed, dozen depressant compulsory process gave notice, gives as much as a warrant, well in fact that warrant will give less notice, you could follow an ex parte obtaining of a warrant.
Warren E. Burger: Do you use the words search? Is this a search or an inspection?
John L. Runft: Mr. Chief Justice, I take the position that -- and I believe the Court has stated that this is anonymous. It is a search in the --
Warren E. Burger: Well, I wonder if that's your views of the term.
John L. Runft: Yes, I use them anonymously. And the --
Thurgood Marshall: You don't open any doors, do you? Once you get in the place?
John L. Runft: I supposed -- you mean once you get into the building?
Thurgood Marshall: Yeah. Why do you get to search? Eyeball search.
John L. Runft: Well, in this particular --
Thurgood Marshall: Is there anything more than eyeball search?
John L. Runft: Yes, there is.
Thurgood Marshall: I thought it was restricted in the sense specifically in it.
John L. Runft: If I could refer the Court to Exhibit A of the appellee's brief, we've set forth as exhibit A, the compulsory order of the Court in Idaho. And --
Thurgood Marshall: Let's not just -- to me, that's not involving what I'm talking about.
John L. Runft: I see.
Thurgood Marshall: I'm talking about the right when he went there to go in without going to Court. If you had let him in, are the regulations there that say, what he can do and what he cannot do? Are not those regulations quite specific?
John L. Runft: That is correct Justice Marshall.
Thurgood Marshall: That's what I thought.
John L. Runft: Yes. Those regulations however, I may add, are procedural regulations as to how the inspection should be conducted and I wish to point out that they are not safeguards of the type that would -- or criteria that would land themselves to explaining why a search should be conducted in that particular premises. There would be -- there is no way in those regulations or in the statute itself to determine any standards that would justify any particular search. What we really have here, if I could submit to the Court, what I really have here in these acts and the way it's being enforced without warrants, is a form or legislative probable cause. The issue is really one of separation of powers I submit. The -- the brief, as you know, actually comes to the conclusion that the presence of a magistrate is unneeded in these circumstances and in the reply brief, in fact that the physiology is used, I believe the intervention of a magistrate or of a judge is not required in the administrative search. And that particular reference is to be found on page two of the reply brief. Now --
Potter Stewart: Mr. Runft, you make the point that to require the Government to secure a warrant would be no real burden on them. I think you said that, did you?
John L. Runft: Yes. It may, it depends as far as procedurally, that is correct.
Potter Stewart: Well, to the extent that you are right about that then what shows content for is no real protection to you, is it?
John L. Runft: Well I believe ti would be on this, Justice Stewart, because the secretary would have to carry the burden of making a probable cause showing --
Potter Stewart: But in -- in the answer of the questions of my Brother White, I thought I understood you to say that all of the Government would have to show would be something along the lines of what was required in Camara and See i.e., that this is -- this is a statute duly enacted by Congress and signed by the President, it's a valid federal law that authorizes inspections of any place of business and he shows that. And then he shows that this industry has an accident rate and every industry has an accident rate would be at whatever it might be, it has one and that's enough.
John L. Runft: If I may, in answer to that, it may not be enough. It may be enough in some circumstances and it may not in other circumstances, and I think it is those circumstances --
Potter Stewart: No, no, what circumstances?
John L. Runft: Well, for example. I can give you an example of the Shellcast case and that's a case that the Alabama -- it took place in Alabama. It's Marshall versus the Shellcast Corporation. It's civil number 77p0995e and was decided on July 26 of this year. In that case, the Secretary came into a foundry to make an inspection according to an NEP, National Emphasis Program into the foundry industry. The statistics of the NEP program were developed in the year 1973, and this of course, took place in 1976, this inspection or attended inspection. The Court asked the question of whether there was any specific information available or easily attainable. And apparently, although it's not clear in the record exactly what sort of information it was, there were specific statistics available. And under those circumstances, where there were subsequent statistics showing that the accident rate in this particular establishment were considerably less --
Potter Stewart: This establishment or this industry?
John L. Runft: This -- well no, in this particular establishment. These were -- these were available in -- as regard to this particular establishment. And for that reason, the Court refused to grant the search warrant or the inspection warrant.
Warren E. Burger: -- that supposed the application for the warrant presided that the accident rate was three times the rate of all other comparable people using the same kind of machinery that produce the same kind of goods in that area. Would you think that would meet whatever probable cause standards you suggest are necessary?
John L. Runft: What I understand, Mr. Chief Justice, that that warrant regarding this aggravated accident rate referred specifically to the entity that was to be searched. I would say that would be strong, much stronger. That will be the abscess situation and be much stronger to support probable cause, yes. But I believe these cases and these cases are varied and really very fascinating as to what the court in the district courts throughout the land really are doing with the -- with the Camara test. They are adhering on one hand to the idea brought out in Camara of the areas searched or the NEP type thing or perhaps the worst first type of approach. But still saying, we can still look to and if there are available demands that individual circumstances be brought to the Court. For example, OSHA has several forms. Forms --
Warren E. Burger: How about Camara? Camara didn't require that, did it?
Byron R. White: It required no more than a showing of the rational area inspection program. Am I correct?
John L. Runft: If I might -- that -- that is correct, Your Honor, except that the probable cause to issue a warrant must exist if reasonable legislative or administrative standards for conducting an area inspection are satisfied and it is that word reasonable. In several cases that has been zeroed in on in this District Court cases and that is to be found in the Camara case, that particular reference there at 387 U.S. 538, number -- Section number 14 in the opinion. And they are saying that we do need the presence of an effective magistrate here to determine this reasonableness in these questions of probable cause.
Byron R. White: Well, I hear you have a statute that purports to a -- to be concerned with the health and safety of conditions in all plants all over the United States with certain demand of exceptions. It's not roomed, not confined to a certain industry. If -- if you had a statute that were concerned with the steel industry, I say, and then somebody, a government inspector said, “I want to inspect this sausage plant,” that would be unreasonable. But under this statute, why isn't any inspection, that's a rational program reasonable in light of the Camara case? And why therefore couldn't a warrant be secured in any -- in a case in the light of the Camara standard?
John L. Runft: I believe the answer to that lies, if I may, in the -- in the fact which has been brought out in number of opinions versus -- the Brennan versus Gibson Products opinion. Judge Gee of the Fifth Circuit, pointed out that the actual findings underlying OSHA are indeed very thin, and certainly do not, themselves, constitute standards that its criterion sufficient to explain or to give a guide as to how to translate these needs into inspections as to say how you can -- you could express this need against the -- to inspect against the intrusion into privacy that might occur. Now, there are details, guidelines as to procedure how they identify themselves, how the inspectors do these things. But there are very few standards here as to how these -- how the need of a Government to inspect is to be compared or translated into the -- into the intrusion that is to occur or it's against intrusion that is to occur. And I believe an answer to your question also should be pointed out that this statute is not or does not constitute pervasive regulation in the sense of the JM Leasing case. There, Justice Blackmun pointed out that pervasive regulation, I believe that's an interesting we have to a definition of pervasive regulation, that pervasive regulation meant a regulation where the nature of the industry or endeavor, the organization of it, every aspect of it is controlled. Here in OSHA, OSHA is like the IRS situation. You have a thin slice that runs through all of industry, but it's not pervasive. And when you don't have pervasive regulation of course, according to the Colonnade and Biswell decisions, if it is not truly pervasive controlling every aspect of this industry, then you don't have -- you don't fit into that narrow category, that narrow category of cases where warrant should not be required.
Warren E. Burger: I'm trying to test out this showing on getting a warrant. Supposed the Government had information as to the total production of the particular paint factory, from whatever source, and then it could observed from the outside that it had only X number of ventilating vents with fans to take off the obnoxious and dangerous fumes have gone run in and reciting these subjective facts and reciting the standard that this was only 25% of the necessary means of protecting the health of the people inside that plant from the obnoxious fumes, lead poisoning, do you think they could issue a warrant on that?
John L. Runft: I believe that it would form objective evidence perhaps sufficient to do it, Your Honor, yes.
Warren E. Burger: And you say that's the kind of evidence, objective evidence that the Government must furnish in order to make the inspection.
John L. Runft: I would like to answer the question yes or no, Mr. Chief Justice, but I hesitate to do so for this reason. There are occasions when I'm sure that a National Emphasis Program type of situation would be sufficient to stand as probable cause for an inspection to say that, in one particular industry, you have a very high incident of accidents and we therefore use that as grounds to inspect. But there should be a magistrate present to ask these questions. “When was the NEP made?” You know, “When was this study made? Is this industry that you proposed to inspect directly involved in exactly that type of endeavor?” A number of questions like that. Also, according to Shell Cast case, I think this is very significant, the magistrate could ask the OSHA inspector or the Secretary of Labor's representative, “Did you attempt to make any further inquiry? Did you use the OSHA Forms 102, 103, and 104 which are a form of interrogatory asking a particular business about its own particular situations?”
Thurgood Marshall: Wouldn't the Judge asked all of those questions in this case and insisted on answers?
John L. Runft: He could have, Your Honor, but he didn't. I asked him to.
Thurgood Marshall: And couldn't -- and couldn't you had asked him to ask them?
John L. Runft: The question was asked by me and he said this is a -- this is not a matter of warrant. This is not probable cost hearing. He said my position is merely to ascertain the jurisdiction here and to ascertain that we have a proper application to the statute.
Thurgood Marshall: I'm not quite, but you didn't make an offer of proof?
John L. Runft: Yes. I pointed it out very, very distinctly. In fact, we had quite a hearing later on of whether I had reserved the constitutional issues so as not to face res judicata on my collateral cause of action and we had to make a transcript of that and take it up on that issue. I would like to point out one other thing, if I may, that I feel is extremely important and perhaps fundamental here in the secretary's position which I believe is an error throughout his brief. And that is this, throughout his brief, the secretary is attempting to apply a balancing test to the question of whether or not a warrant will be issued. And I believe Justice White's opinion in Camara made it very, very plain that the balancing test is not the test, that is the balancing tests between the interest, is not the test that is applied on the question of whether or not a warrant is granted. The question of whether or not a warrant is granted is categorical definitional test. Is this the type of industry that falls into that category? Are these the facts that we exempt from a warrant requirement? Is this the kind of industry we exempt? The liquor industry has a long history of regulation, arms, again, some history and a particular nature of that industry. Those have been specifically accepted from a warrant requirement by decision of this Court and at the end of the See case, See versus the City of Seattle. This Court made the further observation that as to those categorical exceptions, the Court would take it on a case-by-case basis. But I submit that's not the balancing test as Justice White's opinion in Camara points out that balancing test comes later. The balancing test between interests --
Speaker: Those are the opinion of the Court.
John L. Runft: The opinion of the Court. As the opinion of the Court states, the balancing test comes later and with regard to the reasonableness of the search. Now, I'm not denying that a -- that a warrantless search must also be reasonable. Any search under the constitution or the -- pursuant in order to comply with the Fourth Amendment must be reasonable, whether it's a search with or without a warrant. But the question of reasonableness comes after the determination of the categorical factual determination is made whether or not a warrant will be required.
William H. Rehnquist: It does in the Fourth Amendment. The Fourth Amendment puts the requirement of reasonable in this first and then talks about warrants.
John L. Runft: I will stand corrected. Perhaps I should say they are two separate questions that one does not involve the other. I stand corrected, Your Honor. I think -- I think that is correct. But what I'm attempting to say here is that that throughout the Government's brief, they use the method of determining whether or not a warrant should be issued according to the Government's brief is based on a balancing test. They want to balance the need to inspect against what they call the magnitude of the privacy interest. And even that balancing test, I submit, is incorrect because the balancing test that is done say in the warrant in a probable cause showing is between the need of the Government to inspect and the degree of the intrusion on the privacy interest not -- you don't consider the magnitude of the privacy interest. The magnitude of the privacy interest is always there. It's privacy, her privacy interest, excuse me. The -- the magnitude of the intrusion is what is balanced with the need of the Government to inspect. The last thing I want to comment on very briefly is the Government's position here with regard to privacy. Once again, the Court is presented with the Government's position in this case of a limited type of privacy, a peripheral privacy interest, the core interest of this Court and the Court's opinion in the Chadwick case decided last June. Very specifically rejected this type of concept of a privacy interest on the Fourth Amendment. In fact, Justice Brennan, in his concurring opinion, went so far as to -- as to make a remonstrance that the United States would come back to this Court with this type of presentation of privacy interest under the Fourth Amendment. Now, once again here, they're claiming that privacy interest under the Fourth Amendment are restricted to the home and the office and that's it. And that Mr. Barlow or people like situated in -- in employment have a diminished privacy interest and the -- that their privacy interest isn't as strong as elsewhere. And of course, similarly and very definitely rejected that in the Chadwick Case decided last January. Thank you.
Potter Stewart: You don't attack the basic constitutionality of this legislation do you?
John L. Runft: We do. We do ask the Court to affirm the decision below. The reason is that the argument in that which is the last section of our brief deals with the fact that it is very clear from the legislative history that it was the expressed intent of Congress that the search is conducted pursuant to this legislation be warrantless searches. It is very definitely laid out. Secondly, the minority -- the minority report by Representative Shirley specifically warned of the constitutional infirmities involved in this legislation and specifically, pointed out the Camara and See cases and one could say Congress thereby was on -- was unnoticed. Secondly, an answer to that, the Act itself simply does not provide sufficient standards by which one can -- can derive criteria by which to make these inspections.
Thurgood Marshall: And you don't think the regulations helped?
John L. Runft: Not from the stand point of standards, Justice Marshall. Procedure, yes; standards no. Thank you.
Warren E. Burger: Mr. Solicitor General, may I ask you a question. Suppose the immigration service asked the OSHA people to let run the immigration officials go along with them and let's say in the southwestern states where illegal aliens or whatever states illegal aliens with not to be most frequently working. And then acting on his observations, checked on the Blue Card or Green Card whatever it is the illegal entity -- the legal aliens must have from employment, would you think that would be permitted under this procedure?
McCree Jr.: I would think not, if the Court please, and I would amplify my answer by pointing out that the secretary by regulation forbids the inspectors to search for matters other than those set forth in the regulation. I think I can furnish the Court that regulation.
Warren E. Burger: What if without searching, the inspector, OSHA inspector observed that predominantly they were Mexican, Americans, let us say, or any other alien group who could not speak English as he would observe objectively, first hand. Could you report that to the immigration or the FBI?
McCree Jr.: I would think not. I would think the fact that they were predominantly Mexican wouldn't necessary suggest that their alien age was other than the American citizen.If their citizenship was other than the American citizenship, certainly wouldn't betray it to me.
Warren E. Burger: But my point is not whether it is true, but rather they may report that objective fact which they observe that 90% of the employees were appeared to be Mexican-Americans, or Cubans and 90% of them could not respond to questions put to them in English.
McCree Jr.: If the Court please, there is a regulation that forbids the inspector from doing just that and I would expect them to abide by the regulation. Their -- their inquiry is limited to conditions affecting the safety and health of the workforce. We would conclude, if the Court please, by suggesting that there are two steps to our argument. First, whether the inspection is reasonable and we think in Camara, this Court has indicated that area searches and things like area searches under proper legislative pronouncements are reasonable. And then, of course, the question becomes whether a warrant, an inspection warrant is required and in Biswell, this Court told us something about the purpose of that. It suggested that a major protection was little of any threat to the effectiveness of the inspection system there at issue could be forwarded by an inspection warrant. Now, whether this major protection overbalances the effectiveness of the inspection systems seems to be the issue. And here, the unannounced inspect -- inspection is a critical part of the statutory scheme as this Court pointed out in Biswell. Very little would be gained by not requiring for the effectiveness of the system by not -- let me rephrase that. That the inspection system in Biswell would not -- or in See -- in See would not be impaired by requiring an inspection warrant, because structural defects in the buildings would be relatively long standing and relatively difficult to change easily and then made it in Biswell that if notice went to the gun dealer that the person contemplated an inspection, he would remove the -- he might remove the contraband from his presence.
Byron R. White: Oh, Mr. Solicitor General, it seems to me that the secretary here with these regulations has indicated that -- that -- well, we'll just give him notice and he instructed his inspectors that if he refused entry, don't break in and take advantage of a -- of an unannounced entry, we'll have to go to Court.
McCree Jr.: If the Court please, he first instructs his inspector to seek entry --
Byron R. White: Well, I know, but he --
McCree Jr.: -- without notice and they're even cohobations.
Byron R. White: Well, I know, but then he -- but then he permits him to be turned away and tells him that he is turned away to go to -- to go to Court.
McCree Jr.: If the Court please, there are regulations which forbid giving advance notice of the intent to inspect, and they're even penalties on the employees who are disclosing the intention of inspecting. So, it's really not his purpose. The regulation as the Court appropriately points out does afford notice once the Court has asked to issue such an order. That is the rare case. That is the case where he's been turned down and we hope this Court's ruling today will make and necessary to do it.
Byron R. White: Well, it is the rare case when he has turned -- it is the rare case that he's turned down and all.
McCree Jr.: It is -- it is the real the case that he's denied the right and we hope if this Court upholds the statutory scheme, it will be even rarer.
Byron R. White: Well what if -- what if the Court upholds that the -- and the person who -- the owner of the business establishment tells -- still says, “Don't come in,” and he's still not subject to any sanction?
McCree Jr.: Well, the -- the statute has not provided a sanction and then we suspect the secretary, again, would direct his inspector or he would threw his inspector, go to Court to get an order so that he might use the power of the Court to uphold the law and then, of course, the contempt citation would be sought if he refuse to obey it. But that happens in other situations so it doesn't necessarily frustrate the inspection scheme.
Byron R. White: If we -- if we agree with you -- if we agree with you, the secretary is left indecisive with the positioning he is now.
McCree Jr.: Well, I -- I think he is in the case of recalcitrant persons. I have the belief that we're a nation of law abiding people and then if this Court issues its pronouncement, that employers across the country will abide by it.
Warren E. Burger: In your view and the government's view, I suppose the unannounced investigation is parallel to the unannounced investigation that the bank examiners, for example, make?
McCree Jr.: There are certainly parallels. I suppose, a person could perhaps adjust a questionable entry in ledger just as easily as he could turn on a switch in a ventilating booth and a painting or ventilating fan and a painting booth.
Warren E. Burger: But the banking laws do prevent some sanctions for banks who -- if they turned -- turned away a bank examiner, do they not?
McCree Jr.: Well, if the Court please, I think the Congress has had more experience with regulating banking enterprises than it has safety and health which is an important matter in the nation's agenda of affairs that it's just adverted to recently.
William H. Rehnquist: Well, their differences in degree of pervasiveness of state regulation of banks and the congressional regulation of all employer establishments by OSHA, are they not?
McCree Jr.: Of course there are, Your Honor.
Potter Stewart: And you justified your position primarily because of the existence of this basic federal statute, isn't it correct?
McCree Jr.: That -- that's correct Your Honor.
Potter Stewart: Now, what if Congress should pass a Housing Safety and Health Act? They're serving an accident rate in all -- in all houses and people, furnishes explode and there are fires and people tripped and fall in their bathtubs and so on. And then, should say that any federal inspector could enter any home on request, the argument will be the same, wouldn't it, because of this basic statute then it -- it follows that it's reasonable for an inspector to enter a house without a warrant?
McCree Jr.: Well, that presents a much more difficult question. This Court is --
Potter Stewart: But the argument would be the same, wouldn't it?
McCree Jr.: Well, my argument might not be the same because this Court is for a long time recognized that the very core of the interest to privacy is the residence of a person. This is not the residence of a person. This is a business enterprise entered into for profit that affects commerce and that benefits only because persons, not members, necessarily members of his household, despite the fact that they have a special relationship within, are brought into his premises for his benefit. And we believe that the Congress of the United States and its interest for the well-being of the people can look to their safety and welfare by having restricted searches, inspections, if you will, limited to see that every American employee will have a safe place to work free from hazards that might be prevented.
Potter Stewart: But in the absence of this general legislation, you wouldn't claim for a moment that a federal agent could just enter anybody's, any employer's premises upon request, would you?
McCree Jr.: I would not at all and the absence of --
Potter Stewart: So, this is reasonable because of the legislation?
McCree Jr.: Because the Congress has made a legislative determination.
Potter Stewart: And in my hypothetical case, it would not be equally reasonable because of the legislation?
McCree Jr.: Well, the Congress can legitimize certain things by its legislative act, so long as it's consistent with the Constitution of the United States. And the Fourth Amendment may forbid this kind of inspection of a private residence -- the interest of the public, isn't that great. And I can see when we get in the residence is it might do this for multiple welfare for large apartment buildings where there are public areas or where there are areas not within the control of the householder. But we haven't, that case here.
Warren E. Burger: But most of those -- so if an apartment building are now doing inspection about fire inspectors, are they not --
McCree Jr.: I would think so --
Warren E. Burger: -- just generally, everywhere?
McCree Jr.: I would think so, but they're open generally to the -- to the public, I suspect, to delivery persons and so forth. And again, I say that more person relinquishes exclusive control of an area, the less becomes his privacy interest that is to be protected there. And that is not true with the home.
Warren E. Burger: Thank you gentlemen. The case is submitted.
John L. Runft: Thank you.